Citation Nr: 1718856	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver condition.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1969 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.

In an April 2011 substantive appeal, the Veteran requested a hearing before the Board at the RO. In April 2017, the Veteran's representative notified VA that the Veteran desired to cancel his scheduled hearing and requested that the appeal be forwarded to the Board.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2016) 


FINDINGS OF FACT

1. The Veteran's asymptomatic hepatitis C infection manifested more than one year after service and was not caused or aggravated by service.  

2. The Veteran has several liver abnormalities found during biopsies but does not currently have a functional liver disability; the abnormalities manifested greater than one year after active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a liver condition are not met.  
38 U.S.C.A. §§ 1101, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2010.

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided because his service treatment records and VA treatment records.  The Veteran has been sent two forms for identifying and authorizing the disclosure of treatment or medical records.  The Veteran first identified one private record keeper and authorized disclosure of several months of documents from 1998.  A second VA form, which was sent by the VA to the Veteran to comply with a new privacy law, was signed by the Veteran.  However, he did not identify any additional medical provider or record keepers.  As the Veteran has not cooperated fully with the VA's efforts to obtain relevant medical records, the VA's duty to assist has been met on this matter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street."); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).

The Veteran has not undergone a VA examination in connection with his claims for service connection.  The record has not shown a current diagnosed disability or symptoms of a liver disability.  To the extent hepatitis C is shown, the record does not show an injury, diagnosis, or onset of manifestations of a disease during service or within one post-service year.  Therefore, the requirements for an examination are not met.  38 C.F.R. 3.159(c)(4)(i); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist that the VA could rectify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 

Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110   (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cirrhosis of the liver is among the listed diseases. 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Hepatitis C

In his July 2010 claim for service connection, the Veteran contended that his hepatitis C infection began in 1972.  

The Veteran's service treatment records are devoid of any mention of hepatitis infection or related manifestations.  Veteran's May 1972 separation examination does not list any issues related to hepatitis or other related conditions, and the examiner noted normal abdomen and endocrine systems.  

In a March 1995 letter, a private physician, Dr. S., noted that based on laboratory testing, the Veteran was positive for hepatitis C antibodies and probably had had hepatitis for a number of years (over a decade), but was asymptomatic.  The physician noted the Veteran's report of undergoing a liver biopsy one year earlier and was told that he did not have cirrhosis.  Dr. S stated that the Veteran had had told him that the Veteran first discovered he had problems when trying to donate blood 15 years prior, which would have been around 1980.  The physician noted that the Veteran's liver tests have been "variably abnormal since that time," but that the Veteran had "no definite event of acute hepatitis he can recall in his past.  He has never used IV drugs and has no definitive known exposures."  The Veteran reported that he did not engage in any high risk behavior and believed, at that time he was first diagnosed, that his test abnormalities could be related to medication he was taking.  The physician noted that laboratory evaluations showed "positive hepatitis B core antibody and negative surface antigen and B viral DNA and a positive hepatitis C antibody and elevated C viral RNA levels.  Transaminases have been elevated in the range of 2-6 times normal."  Physical examination was "distinctly unrevealing.  Specifically, there are no signs of chronic liver disease." 

In December 2009, the Veteran underwent a multidisciplinary medical assessment.   A VA nurse noted a reported medical history of hepatitis C for 15 years and that the Veteran took interferon for about 9 months, but had stopped.  The Veteran had been told his viral load was down. The Veteran reported no history of intravenous drug use, blood transfusions, or multiple sexual partners but reported that he had been told in the past that he probably contracted hepatitis C in service without further explanation.  

In a January 2010 VA gastroenterology consultation, a clinician noted an evaluation for chronic hepatitis C.  The Veteran reported that he had been treated for hepatitis.  The clinician noted,  "...he has gt la/lb. being told he had 0 virus at end of t[reatment] and that he had 2 liver biopsies, last biopsy about 4-5 yrs. ago and told he had 'minor fibrosis.'  He had no decompensation or any clinical, biochemical, or evidence of cirrhosis.  An ubd U/S from 10/07 from a private medical provider noted normal liver and spleen but found bile duct dilation (12mm) with f/u ERCP which noted multiple stones and debris in addition to papillary stenosis.  He had not sphincterotomy done at that time." The note also reported blood donation was rejected around 1990.  The Veteran had no diagnosis of jaundice or cirrhosis.

An April 2010 VA gastroenterology outpatient note diagnosed "Hepatitis C virus (gt 1a)."  The date of notification of hepatitis C was "probably late '80's."  Inconsistently, the examiner also noted, "Acquisition of the virus likely took place 40 years earlier via risk factor assessment."  A second note from the same month reported the Veteran denied any symptoms relevant to liver disease and had no jaundice, edema, ascites, hemostasis, melena, or hepatic encephalopathy.  Labs were reviewed and the Veteran was appraised by a physician assistant with genotype 1 (high viral load) chronic hepatitis C, acquisition "likely took place 40 years ago via risk factor assessment.  He has ALT/AST transaminases consistent with chronic active HCV infection.  His synthetic and excretory functioning is intact and I see no stigmata of advanced liver upon [?]z examination, he may have only mild fibrosis." 

In another April 2010 VA addendum report, a VA nurse noted results of the Veteran liver biopsies in April 1995 and March 1998, and, additionally, had a March 2005 follow-up, all from private medical professionals.  The 1990s era biopsies reported chronic hepatitis C, portal fibrosis, lobular inflammation, and piecemeal necrosis.  

In an April 2010 VA mental health examination, the Veteran reported that he had used cocaine, LSD, and marijuana in the 1960s but denied any intravenous drug use. 

A July 2010 VA general medicine clinic treatment document reported "chronic hepatitis C without mention of hepatic coma."  The Veteran was reported to have "chronic hep C with intact synthetic function, high viral load (genotype 1), mild transaminases per 4/10 GI HCV clinic:  "9-mo[nth] course IFN monotherapy w/ TIW injections about 10 years ago dc'd early  . . . also reported that he had 0 virus at end of [treatment] and that he [had] 2 liver biopsies, last biopsy about 10 years ago and [was] told he [had] 'minor fibrosis.' [Work-up] negative for AAT, ANA, curloplasmin, AFP.  No abd US in our records."  Assessment was chronic hepatitis C. 

The weight of competent and credible lay and medical evidence is that the Veteran currently has an asymptomatic Hepatitis C infection as substantiated in laboratory tests and the history of multiple liver biopsies to monitor the infection.  Biopsies obtained in the 1990s have also showed some liver abnormalities such as fibrosis and necrosis but no chronic liver disease or cirrhosis.  Therefore, the first element of service connection for Hepatitis C is met. 

The Veteran has stated in VA treatment records that his hepatitis C is related to service but did not explain the circumstances or specifically report an onset of any manifestations of a related disease in service.  The Veteran has not submitted any evidence supporting such a relationship, beyond conclusory statements contained in his July 2010 claim, November 2010 Notice of Disagreement, and VA treatment documents which contained some statements regarding hepatitis C.  

To extent, these lay statements concern his symptoms; they are entitled to less probative weight.  The Veteran himself is not competent to report the etiology of hepatitis C, as he does not have any medical training or experience, and did not state upon what information such a conclusion could be based.  The Veteran stated in 1995 he had only became aware of his hepatitis C in 1980 and, at first, disbelieved he had hepatitis C, believing instead his positive testing results were the result of a reaction to medication.  Therefore, as the etiology of hepatitis C is not lay observable, the Veteran's statements are not probative.  38 C.F.R. § 3.159(a).  

The Veteran is competent to report that he been told that he "probably" contracted hepatitis C while in the military.  There is not enough evidence to show a medical professional rendered this statement or on what basis that person could have made such a finding.  Therefore, it is also entitled to little probative weight.

The March 1995 private treatment record regarding his hepatitis C contradicts the Veteran's claimed relationship between service and hepatitis C.  Namely, the March 1995 private treatment reported the Veteran's onset of hepatitis C first became knowledgeable to the Veteran around 1980, several years after he left service.  The Veteran has given no explanation or reason to believe hepatitis C was present prior to 1980.  

In April 2010, there is one mention that the Veteran's hepatitis C had an onset "40 years ago," based on a risk factor assessment.  See April 2010 VA gastroenterology outpatient note.  A medical professional, a physician assistant, gave this assessment.  However, the physician assistant stated this was based on a specific risk factor assessment, which is not included in the record.  The physician assistant did not state upon what specific risk factors of other medical information this conclusion was based.  The Veteran's own statements regarding his risk factors have been inconsistent, claiming some risk factors in some treatment documents and none in others.  Therefore, assuming this medical evidence is based on the Veteran's recitation of his risk factors - which have been inconsistent - it was not based on sufficient facts and data.  See Nieves- Rodriquez v. Peale, 22 Vet. App. 295, 302 (2008).  It is also no more than a bare conclusion without other supporting evidence of record.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Therefore, it is entitled to low probative weight.

The Board has considered the probative weight to be given to the Veteran's statements when compared to the other medical evidence of record.  The Board finds the Veteran's statements are entitled to no probative value, being unsupported (and, in fact, contradicted) by the medical evidence of record, as explained above.  Besides the Veteran's statements, there is no other probative evidence of any type, medical or lay, to support a finding of a causal relationship between hepatitis C and service.  Therefore, service connection for hepatitis C is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Liver Condition

The Veteran contends he experiences a liver condition that is secondary to hepatitis C.  See July 2010 VA Form 21-526.  As explained above, the Veteran's hepatitis C is not related to service.  Therefore, a secondary claim cannot be sustained on that basis.

On a direct basis, the Veteran has some liver abnormalities that were identified in biopsies.  These included portal fibrosis, lobular inflammation, and piecemeal necrosis.  However, there is also competent evidence that the Veteran does not experience manifestations of liver disease or related functional disabilities associated with the biopsy abnormalities.  In the March 1995 statement, the Veteran's private physician noted "no sign of chronic liver disease."  Additionally VA treatment documents do not report a liver condition separate from hepatitis C.  VA treatment records note that he had no decompensation or any clinical, biochemical or other evidence of cirrhosis or jaundice, and intact synthetic and excretory functioning.  Even if the liver abnormalities are considered to be a disability, these abnormalities were first detected in the 1990s, many years after service, with no previous functional symptoms or manifestations.  

As far as the Veteran's claim can be taken as a lay statement that he has a liver condition or disease, this is not enough for the Veteran to establish that he has a disability.  The diagnosis of a disability is essentially a medical question, and as such, is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable disability, associated with his liver (and not hepatitis), is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board acknowledges the Veteran's lay statements regarding his symptoms, which he is competent to make.  However, in the absence of a current diagnosis or manifestations of a disability, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinion that he has a diagnosable liver condition disability is inconsistent with the medical records and is of less probative value.

With no objective diagnosis of a disability, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for hepatitis C is denied.

Service connection for a liver condition is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


